Examiner’s Comment
 	The Decision to grant a Patent  issued by SIPO for Application No 201811337700,  (Chinese counterpart of the instant Application) on 11/04/2020 is noted by Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Liaoteng Wang on 03/17/2022.

The application has been amended as follows: 
Claims 11 and 13 are cancelled.
Claim 6 is rewritten as follows:
Claim 6.  A lithium-ion secondary battery comprising a positive electrode plate, a negative electrode plate, a separator, and an electrolyte, wherein the positive electrode plate comprises a first positive active material represented by chemical formula (1) and a second positive active material represented by chemical formula (2): 
 	
    PNG
    media_image1.png
    50
    388
    media_image1.png
    Greyscale
 

 in the chemical formula (2), -0.1≤z≤0.2, 0<c<2, 0≤d<1, M' comprises one or more of Ni, Fe, Cr, Ti, Zn, V, Al, Mg, Zr and Ce, and A' comprises one or more of S, N, F, Cl, Br, and I;
 wherein a mass ratio of the first positive active material to the second positive active material is from 35:65 to 95:5;
 wherein the negative electrode plate comprises: a negative electrode current collector and a negative active material layer disposed on at least one surface of the negative electrode current collector, wherein the negative active material layer comprises a graphite material; and
 wherein a ratio r between diffraction peak intensity of (004) crystal surface and diffraction peak intensity of (110) crystal surface of the negative electrode plate, a porosity s of the negative electrode plate, and a resistivity t of the negative electrode plate satisfy Formula (1):

    PNG
    media_image2.png
    42
    310
    media_image2.png
    Greyscale

 In Formula (1), t has a unit of   Ω·m ; wherein the negative electrode plate has a resistivity t of 5 Ω·m to 100 Ω·m; 
wherein the ratio r between diffraction peak intensity of (004) crystal surface and diffraction peak intensity of (110) crystal surface of the negative electrode plate is from 1 to 50;
3 to 1.75 g/cm3 [[.]]; and  
wherein the electrolyte contains a manganese ion complexing additive in an amount of 2.1 wt% to 4.0 wt% in the electrolyte.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 2017/0162906, US 2015/0303463, US 2016285100, CN105470512-fail to teach or suggest the combination of the limitation of claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable   Claims
	Claims 6, 14, 16-20, 22-25 are allowed over prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727